t c memo united_states tax_court estate of merle allen whiting jr deceased vicki ann whiting executrix petitioner v commissioner of internal revenue respondent docket no filed date keith moser for petitioner edsel ford holman jr for respondent memorandum opinion vasquez judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of merle allen whiting jr decedent and an addition_to_tax pursuant to all amounts are rounded to the nearest dollar sec_6651 of dollar_figure the deficiency arises from respondent’s disallowance of the marital_deduction for a_trust which held property valued at dollar_figure at the time of decedent’s death the sole issue3 for decision is whether under sec_2056 the surviving spouse’s interest in the marital_deduction_trust qualifies for the marital_deduction background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed the mailing address for the estate and for the executrix was in dewitt arkansas a decedent’s estate plan decedent was in the business of farm equipment sales around date months before his death decedent had an operation after which the doctor informed him that he had terminal lung and colon cancer immediately following decedent’s operation the doctor estimated that decedent had a maximum of unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure the parties stipulated that the estate’s federal estate_tax_return was late filed on date and that to the extent that a federal estate_tax deficiency is finally determined the failure-to-file addition_to_tax is applicable pursuant to sec_6651 years to live following his operation and terminal illness diagnosis decedent ceased his regular activities decedent did not have any treatments that would have attempted to cure or slow his cancer decedent’s certified_public_accountant informed him that he needed an estate plan on date decedent and his wife vicki ann whiting mrs whiting met with an attorney at the firm of jewell moser concerning the drafting of an estate plan jewell moser is a six-attorney firm in little rock arkansas two attorneys are arkansas board recognized specialists in tax law one attorney is a certified_public_accountant two attorneys have a master of laws in taxation on date decedent and mrs whiting executed the merle allen whiting jr and vicki ann whiting trust the trust on the same date decedent executed his last will and testament the will decedent was aware that he was terminally ill with lung and colon cancer when he executed the trust and the will the draftsman of the trust prepared only one draft for decedent to review and execute the intent of the draftsman was to create a marital_deduction_trust that qualified for the federal estate_tax_marital_deduction decedent read the trust and the will without asking any questions or raising any objections neither decedent nor mrs whiting exchanged any correspondence with the draftsman of the trust or the will on date days after executing the trust and the will decedent died he wa sec_50 years old mrs whiting survived decedent she wa sec_48 years old when decedent died the trust was initially funded with dollar_figure during the 22-day period between the date the trust was executed and the date of decedent’s death substantial amounts of decedent’s real_estate holdings were transferred to the trust as trust corpus upon decedent’s death life_insurance_proceeds also funded the trust b terms of the trust merle allen whiting jr and vicki ann whiting trust decedent and mrs whiting were the grantors of the merle allen whiting jr and vicki ann whiting trust while both grantors were alive the trust was revocable purpose the stated purpose of the trust was to create a means by which certain assets may be held for the benefit of the grantor and the grantor’s loved ones it is the grantor’s intent in creating this trust that the grantor’s assets avoid probate at the time of the grantor’s death all provisions of this trust shall be construed in such a manner as to best effect these intentions grantors’ separate trust shares upon receipt of property in the trust the trustee shall establish an undivided separate trust share for merle allen whiting jr equal to fifty percent of the property received and an undivided separate trust share for vicki ann whiting equal to fifty percent of the property received death of first grantor upon the death of the first grantor to die the trustee shall divide the decedent’s separate share of the trust into four separate trusts the first trust is the marital_deduction_trust marital_deduction_trust the second trust is the madge williams whiting evans trust established for decedent’s mother the third_trust is the courtney brook whiting phaffenberger trust established for decedent’s daughter the fourth trust is the non-marital deduction trust the trust becomes irrevocable as to the deceased grantor’s separate trust share immediately upon the death of the first grantor to die additionally the surviving grantor shall have no right or power to alter amend modify revoke or terminate this trust agreement as to the deceased grantor’s separate trust share marital_deduction_trust amount of distribution the amount of the distribution from decedent’s separate trust share to the marital_deduction_trust as stated in section a of the trust agreement is as follows a distribution shall be made to this trust of an amount equal to the excess if any of the decedent’s taxable_estate computed without any marital_deduction plus the amount of the decedent’s adjusted_taxable_gifts over the exemption equivalent of the then applicable unified_credit against estate_tax said excess being reduced by the aggregate value using federal estate_tax values as finally determined of all property and interests in property included in the decedent’s gross_estate which qualifies for the federal estate_tax_marital_deduction and which pass or have passed in a form which qualifies for such marital_deduction from the decedent to the surviving_spouse pursuant to will by operation of law pursuant to contract or otherwise than by this provision the words adjusted_taxable_gifts gross_estate marital_deduction pass or have passed taxable_estate and unified_credit against estate_tax shall have the same meanings as such words have under the internal_revenue_code provisions applicable to the decedent’s estate only assets that qualify for the marital_deduction shall be available for selection by the trustee in the fulfillment of this distribution each asset selected by the trustee to be distributed in_kind for the purpose of satisfying the amount of this distribution to the surviving_spouse shall be valued for such purposes at the lower_of i its fair_market_value at the time of distribution or ii its value for federal estate_tax purposes although the decedent’s intent in directing this method of valuation for distributions in_kind in satisfaction of a pecuniary_bequest is to eliminate any recognition of gain with respect to appreciated assets available for distribution it also has the result of qualifying the marital_deduction for estate_tax purposes terms the relevant terms of the marital_deduction_trust as stated in section of the trust agreement are as follows a distribution of income and principal after the payment of all reasonable and necessary expenses_incurred in the management of the trust the trustee shall distribute at least annually the net_income of the trust to or for the benefit of the surviving_spouse for the remainder of the surviving spouse’s life any income accrued but undistributed as of the date of the surviving spouse’s death shall be paid to the surviving spouse’s estate the trustee is authorized to distribute to or for the benefit of the surviving_spouse so much of the principal of this trust as in the trustee’s absolute discretion may be necessary or advisable for the health education maintenance and support of the surviving_spouse the surviving_spouse is authorized to withdraw from the principal of this trust such additional_amounts as the surviving_spouse may request provided that such distributions from the principal of this trust shall not exceed in any calendar_year the greater of dollar_figure or five percent of the value of the principal of this trust no distribution of the principal of this trust shall be made to or for the benefit of the surviving_spouse following the remarriage or cohabitation of the surviving_spouse b termination of trust this trust shall terminate upon the surviving spouse’s death at which time the remaining assets of this trust shall be distributed as follows the remaining balance shall be distributed to or in trust for the benefit of such persons or entities as the surviving_spouse may appoint by specific reference to this trust in the surviving spouse’s last will and testament provided that no appointment shall be made to the surviving_spouse the surviving spouse’s estate the surviving spouse’s creditors or the creditors of the surviving spouse’s estate in partial or complete default of an effective exercise of this special_power_of_appointment or in the event of the surviving spouse’s remarriage or cohabitation then the remaining assets of this trust shall be distributed in the same manner as provided in section of this trust c trustee the following persons or entities shall serve as the trustee of this trust in the following order of priority surviving_spouse however in the event that vicki ann whiting is the surviving_spouse her son charles barry mckewen shall serve as successor trustee d administrative provisions sec_15 and shall apply to this trust the trustee funded the marital_deduction_trust with various real_estate properties and life_insurance_proceeds the value of the assets in the marital_deduction_trust was dollar_figure at the date of decedent’s death disability section sec_15 of the trust agreement the disability section sec of the trust agreement termination of trust provides that upon the death of the second grantor to die after payment of expenses the remaining assets in the trust shall be divided into two equal shares the first share shall be distributed to the charles barry mckewen trust subject_to the terms and condition of sec of the trust agreement the second share shall be distributed to the stefanie margo patterson bell trust subject_to the terms and conditions of sec of the trust agreement provides age requirement or disability if any person has not attained the age of thirty years or if any person who is in the trustee’s opinion disabled because of advanced age illness or other cause when he or she becomes entitled to any distribution pursuant to any trust created by this trust agreement then his or her separate share shall be held in trust for the uses and purposes and subject_to the terms and conditions hereinafter set forth a distribution of income and principal after the payment of all reasonable and necessary expenses_incurred in the management of the trust the trustee is authorized to distribute to or apply for the benefit of such beneficiary so much of the net_income and principal of his or her separate share of the trust as in the trustee’s absolute discretion deems appropriate the exercise of this power by the trustee is within the trustee’s sole discretion and the trustee may accumulate the annual net_income of each beneficiary’s separate share of the trust to be added to such beneficiary’s principal to whatever extent and in whatever amounts that the trustee deems appropriate prior to the termination of this trust it is the grantor’s desire but not the grantor’s direction that the income and principal of each separate share of this trust so distributed or applied as provided above be distributed to or applied primarily for the health education maintenance and support of each beneficiary to this end it is the grantor’s desire that each beneficiary be provided a standard of living which is similar to the standard of living that is being enjoyed by their peers for the guidance of the trustee the grantor directs that all beneficiaries need not be treated the same that one or more of the beneficiaries may be wholly excluded from any or all periodic distributions and that the pattern followed in one distribution need not be followed in others b termination of trust when such beneficiary has attained thirty years of age or upon his or her death prior to attaining the age of thirty years or if a disabled person when he or she in my trustee’s opinion becomes free of such disability this trust shall terminate as to his or her separate share and the remaining principal and accumulated income of his or her separate share shall be distributed to such beneficiary if living otherwise to his or her issue per stirpes or if no issue to his brothers and sisters per stirpes decedent and mrs whiting are named the initial trustees under the disability section if a disability or incapacity occurs if either of the trustees is unwilling to serve and if the unwilling trustee fails to designate a successor trustee then the successor trustee is first designated to be the surviving_spouse in the event that mrs whiting survives decedent her son charles barry mckewen is the next designated successor trustee trustee’s powers concerning disabled beneficiaries section of the trust agreement trustee’s powers describes the trustee’s powers regarding disabled beneficiaries as follows d in making any payment to a minor or disabled beneficiary the trustee may expend such payments for the benefit of the beneficiary or make such payments directly to the beneficiary or to the beneficiary’s parent guardian personal representative or to the person with whom the beneficiary resides without having to look to the proper application of those payments this section does not limit the trustee’s powers and must be construed to enable the trustee to give each beneficiary the fullest possible benefit and enjoyment of all of the trust income and principal to which the beneficiary is entitled state law sec_27 of the trust agreement applicable law provides that all questions concerning construction validity and administration of the trust shall be determined in accordance with arkansas law discussion a applicable law marital_deduction sec_2001 imposes a tax on the transfer of the taxable_estate of all decedents who are citizens or residents of the united_states the amount of the tax is determined in part by the value of the taxable_estate sec_2001 sec_2051 defines the value of the taxable_estate as the gross_estate less deductions for estate_taxes as for income taxes ‘deductions are a matter of legislative grace and a taxpayer seeking the benefit of a deduction must show that every condition which congress has seen fit to impose has been fully satisfied ’ 94_tc_666 pursuant to sec_2056 the estate may claim as a marital_deduction the value of property passing to the surviving_spouse as a general_rule the marital_deduction is denied for a terminable_interest estate of nicholson v commissioner supra pincite a terminable_interest generally is a property interest that will terminate or fail on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur sec_2056 an interest in the nature of a life_estate therefore is ineligible for the marital_deduction pursuant to sec_2056 estate of nicholson v commissioner supra pincite the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 modified the rules for the marital_deduction relating to terminable interests erta sec_403 95_stat_302 added sec_2056 which allows a marital_deduction for qualified_terminable_interest_property qtip interests estate of nicholson v commissioner supra pincite sec_2056 provides in pertinent part election with respect to life_estate for surviving_spouse -- b for purposes of this paragraph-- i in general --the term qualified_terminable_interest_property means property- i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under this paragraph applies ii qualifying_income_interest_for_life --the surviving_spouse has a qualifying_income_interest_for_life if-- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse a qtip interest is one in which a decedent passes to the surviving_spouse a qualifying_income_interest_for_life and for which an election has been made sec_2056 estate of nicholson v commissioner supra generally when the surviving_spouse has a qualifying_income_interest_for_life she is entitled to all the income from the property payable annually or at more frequent intervals sec_2056 a qtip interest must meet the requirements of sec_20_2056_b_-5 estate_tax regs estate of nicholson v commissioner supra pincite sec_20_2056_b_-7 estate_tax regs see h rept pincite 1981_2_cb_352 sec_20_2056_b_-5 estate_tax regs provides that a surviving_spouse is entitled to all the income from the property if the effect of the trust is to give her the equivalent beneficial_enjoyment of the trust estate as one who is unqualifiedly designated as the life_beneficiary under the principles of the law of trusts generally absent indications to the contrary the designation of the spouse as sole income_beneficiary for life of the entire_interest or a specific_portion of the entire_interest will be sufficient sec b - f estate_tax regs interpretation of a_trust agreement a determination of the nature of the interest that passes to the surviving_spouse is made pursuant to the law of the jurisdiction under which the interest passes estate of nicholson v commissioner supra pincite in the instant case that is the law of arkansas the decisions of the state’s highest court are conclusive as to that state’s law 387_us_456 in aycock pontiac inc v aycock s w 2d the supreme court of arkansas stated the cardinal rule in construing a_trust instrument is that the intention of the settlor must be ascertained little rock university v donaghey found ark s w 2d in construing a_trust we apply the same rules applicable to the construction of wills see murphy v morris ark s w 2d the paramount principle in the interpretation of wills is that the intention of the testator governs in re estate of lindsey ark s w 2d this intention is to be determined from viewing the four corners of the instrument considering the language used and giving meaning to all of its provisions whenever possible id in re estate of conover ark s w 2d the court should give force to each clause of the will and only when there is an irreconcilable conflict between two clauses must one give way to the other estate of lindsey ark s w 2d b whether the marital_deduction_trust meets the requirements of sec_2056 for the property in the marital_deduction_trust to be qtip it must be property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and as to which an election has been made sec_2056 the parties agree that the property passed from decedent and that a proper qtip_election was made respondent also states in his brief that the requirements of sec_2056 for treating the property that funded the marital_deduction_trust as deductible initially appear to be met by the provisions of section this includes the requirement that the surviving_spouse be entitled to all of the net_income produced by the trust’s corpus we also note that in section of the marital_deduction_trust the trustee is directed to distribute the net_income at least annually as provided by the statute additionally any income accrued but undistributed at the surviving spouse’s death shall be paid to the surviving spouse’s estate the issue is whether the terms of sec_15 of the trust agreement the disability section which are incorporated into the marital_deduction_trust by section d of the trust agreement restrict the surviving spouse’s qualifying_income_interest_for_life under sec_2056 as discussed below we find that the conflicting terms of sections and of the trust agreement must give way to decedent’s intent to qualify for the marital_deduction disability section is an administrative provision section d of the marital_deduction_trust entitled administrative provisions specifically incorporates by reference to sec_15 the terms of the disability section and the other administrative provisions sections through into the marital_deduction_trust respondent argues that certain terms in the disability section defeat the surviving spouse’s qualifying_income_interest_for_life the estate argues that the disability section does not defeat the surviving spouse’s qualifying_income_interest_for_life additionally the estate argues that the disability section is merely a guardian substitute designation designed to avoid a costly court_proceeding under arkansas law to name a court- appointed guardian that is if the settlors of a_trust fail to designate a guardian in case of their incapacity arkansas law provides for the naming of a guardian through a court_proceeding see ark code ann sec michie ‘guardian’ is one appointed by a court to have the care and custody of the person or of the estate or of both of an incapacitated person in this case pursuant to the disability section decedent and mrs whiting each designated who would be their guardians decedent designated mrs whiting as his guardian and if she did not survive him he named his cousin mrs whiting selected decedent as her guardian and if he did not survive her she named her son terms relating to disability section create conflict we find that the terms of the disability section conflict with the terms of the marital_deduction_trust the provision of the disability section pertaining to the trustee’s specific power to accumulate income conflicts with the terms contained in the marital_deduction_trust pertaining to distributions of income the marital_deduction_trust provides that the trustee shall distribute at least annually the net_income of the trust to or for the benefit of the surviving_spouse sec_15 a states that the trustee may accumulate the annual net_income to which the beneficiary is entitled emphasis added the first provision requires the trustee to distribute all of the income from the marital_deduction_trust to or for the benefit of the surviving_spouse while the second provision permits the trustee to accumulate the surviving spouse’s income received from the marital_deduction_trust where terms in a_trust conflict arkansas law provides in construing a_trust a court should give force to each provision thereof it is only if there is an irreconcilable conflict between two clauses that one must give way to the other in re estate of lindsey s w 2d ark citing fies v feist s w ark see also estate of harp v harp s w 2d ark i t is the court’s duty to consider the trust as a whole and to reach ‘the real purpose and intention of the testator ’ angel v angel s w 2d ark quoting union trust co v madigan s w ark decedent intended to qualify for the marital_deduction in interpreting two conflicting clauses we must determine the decedent’s intent using the four corners of the trust agreement see aycock pontiac inc v aycock s w 2d pincite see also in re estate of lindsey supra pincite the paramount principle in the interpretation of wills is that the intention of the testator governs we find that considering all language in the trust agreement decedent’s intent was to qualify for the marital_deduction decedent manifested his intent to qualify for the marital_deduction in numerous ways first the trust agreement named two of the trusts in reference to the marital_deduction the marital_deduction_trust and the non-marital deduction trust the name of a_trust is evidence of decedent’s intent second it is evident from the trust agreement that decedent intended to minimize federal_estate_taxes through the use of the marital_deduction see 57_tc_288 references to the marital_deduction and citations to sec_2056 clearly establish that the trust’s purpose was to secure the marital_deduction in valuing the assets to be placed in the marital_deduction_trust the trust agreement states that decedent intended to have the result of qualifying the marital_deduction for estate_tax purposes only assets which qualify for the marital_deduction may be placed in the marital_deduction_trust the amount of the distribution to the marital_deduction_trust is the excess of the decedent’s taxable_estate over the exemption equivalent of the unified_credit additionally the terms marital_deduction gross_estate and others are defined in the trust agreement as having the same meaning as the definitions found in the internal_revenue_code third the circumstances surrounding the drafting of the trust indicate that decedent intended to qualify for the marital_deduction decedent knew that he was terminally ill and hired specialized tax attorneys to draft the trust two are arkansas board recognized specialists in tax law one is a certified_public_accountant and two have a master of laws in taxation the intent of the draftsman of the marital_deduction_trust was to create a_trust which qualified for the marital_deduction we note that 110_tc_393 and 22_tc_402 affd sub nom 223_f2d_163 1st cir two cases pursuant to sec_2056 and its predecessor cited by respondent are distinguishable from the facts of this case in estate of walsh v commissioner supra pincite the trust provided that if said spouse should at any time be determined as incompetent said spouse shall take no benefits hereunder and this trust shall be treated and distributed as if said spouse had died emphasis added the court held the incompetency provision created a terminable_interest which did not qualify for the marital_deduction pursuant to sec_2056 similarly in estate of tingley v commissioner supra pincite the trust provided such right of my wife to call for the transfer or conveyance to her of any part or parts or the whole of the principal of said first share shall cease in the case of her legal incapacity from any cause or upon the appointment of a guardian conservator or other custodian of her person or estate and in the event of such legal incapacity or appointment of any guardian conservator or other custodian of her person or estate my said wife or her guardian conservator or other custodian shall cease to have any further right to the payment to her or such representative of any specified sum or of any part of the income from said first share but my trustee shall thereupon and thereafter during her life have full power and discretion to use and apply such part of the net_income of said first share for the benefit of my said wife or may pay such part thereof at any time or from time to time to her or to any such guardian conservator or other custodian of my wife’s person or estate as he may deem in his sole discretion to be wise and proper and shall accumulate invest or reinvest any part of said net_income not so paid or applied by him as aforesaid and shall have power to add the same to the principal of said first trust or thereafter to disburse it to or for the benefit of my said wife whether or not previously so added to such principal emphasis added the court held that the testator intentionally chose to cut off his wife’s right to income should one of the stated contingencies occur id pincite the surviving spouse’s power_of_appointment was not exercisable in all events and the interest did not qualify for the marital_deduction under the predecessor to sec_2056 in both cases the critical fact was that in the event of incompetency or incapacity the surviving_spouse lost power over the corpus of the trust see estate of walsh v commissioner supra pincite here section of the trust agreement provides that the trustee shall distribute at least annually the net_income of the trust to or for the benefit of mrs whiting this is a positive and mandatory directive to the trustee which precludes the exercise of discretion see 326_fsupp_384 n d iowa language permitting trustee to accumulate income found to be void for repugnancy as it directly conflicted with mandatory language requiring trustee to distribute income we also note that pursuant to section d of the trust agreement the trustee must provide mrs whiting with the all of the trust income and principal to which she is entitled in viewing the entire trust agreement and in construing the conflicting terms of the disability section in accordance with decedent’s intent to obtain the marital_deduction we conclude that the terms of the disability section do not restrict mrs whiting’s qualifying_income_interest_for_life pursuant to sec_2056 in light of our holding that the trust qualifies for the marital_deduction pursuant to sec_2056 we need not address whether the disability section constitutes a valid facilitation of payment power under revrul_85_35 1985_1_cb_328 in reaching our holding herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
